DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section II, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  change “wherein transmitting” in line 1 to “wherein the transmitting” and “updated” in line 2 to “update”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  change “wherein transmitting” in line 2 to “wherein the transmitting”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  change “wherein transmitting” in line 1 to “wherein the transmitting”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  change “a PCF” in lines 2-3 to “the PCF”.  Appropriate correction is required.
Claims 9-14 are objected to because of the following informalities:  change “a PCF” in line 1 to “the PCF”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 14, Applicant has amended claims 7 and 14 to recite many new features. Applicant provides ¶ 180, 186-187, 189-190, 199-200 and 206 of the specification for claim aspects. A review of these paragraphs and the rest of the specification does not appear to support claims 7 and 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “the data rate” in lines 12 and 16 are referring to since there are two “a data rate” in claim 1. Claims 2-7 fail to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 2, it is unclear what “the data rate” in lines 3-4 are referring to since there are two “a data rate” in claim 1. Furthermore, if “the data rate” in line 3 is the same one in line 4 it is unclear why one would calculate the data rate when one must determine/calculate/know the data rate in order to determine that the data rate exceeds the maximum data rate as claimed in claim 2.
Regarding claim 4, it is unclear what “the data rate” in line 2 is referring to since there are two “a data rate” in claim 1.
Regarding claims 7 and 14, it is unclear how one would configure the AMBR before obtaining the slice policy information which includes the AMBR. 
Claim 8 recites the limitation "the data rates" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-14 fails to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Regarding claim 8, it is unclear what “the data rate” in line 19 is referring to since there are two “a data rate” in claim 8. Claims 9-14 fail to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Regarding claim 9, it is unclear what “the data rate” in lines 4-5 are referring to since there are two “a data rate” in claim 8. Furthermore, if “the data rate” in line 4 is the same one in line 5 it is unclear why one would calculate the data rate when one must determine/calculate/know the data rate in order to determine that the data rate exceeds the maximum data rate as claimed in claim 9.
Regarding claim 11, it is unclear what “the data rate” in line 2 is referring to since there are two “a data rate” in claim 8.

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims and Applicant’s arguments indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476